Citation Nr: 0407795	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  02-20 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has forfeited eligibility for VA 
benefits under 38 U.S.C. § 6103(a).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The service department has indicated that the veteran had 
World War II service of a nature that qualifies for VA 
compensation benefits.  He was killed in action in January 
1942.  The appellant is his surviving spouse.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a VA Compensation and Pension Service decision ( of which the 
appellant was informed by letter in January 2002), finding 
that the appellant had presented fraudulent evidence for the 
purpose of obtaining VA benefits to which she was not 
entitled, and that therefore it was required that a 
forfeiture of VA benefits be declared against her.

This appeal is remanded to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center in 
Washington D.C.  VA will notify you if further action is 
required on your part.


REMAND

The appellant was married to the veteran during his period of 
service during World War II.  The veteran was killed in 
action.  Subsequently, the appellant lived with the veteran's 
brother, and they had six children together and held their 
relationship out to the public as one of husband and wife.  
The appellant's VA Dependency and Indemnity Compensation 
(DIC) benefits were terminated in 1962 as a result of this 
relationship, as the appellant was found by the VA Office of 
General Counsel to be "remarried" to the veteran's brother 
based the legal criteria of cohabitation, "holding out," 
and reputation.  DIC benefits were restored by VA effective 
April 1974 after an extensive field examination showed the 
appellant no longer to be "remarried" in this sense of the 
word.

At issue in this case is whether the appellant and the 
veteran's brother no longer lived together ostensibly as 
husband and wife after 1968, as the appellant contends; or 
whether, instead, the appellant and the veteran's brother 
lived together as husband and wife until the  brother died in 
December 1987, and by false evidence fraudulently proffered 
in 1974 deceived VA into believing that the ostensible 
husband-wife relationship had ended in 1968. 

Under 38 U.S.C.A. § 6103(a) (West 2002), any person who 
knowingly makes or causes to be made or conspires, combines, 
aids, or assists in, agrees to, arranges for, or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  38 C.F.R. 
§ 3.901 (2003).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320- 22, 
326-27 (2000). The United States Court of Appeals for 
Veterans Claims has stated that such a standard of proof is 
much higher than the typical claims adjudication standard.  
In Trilles, 13 Vet. App. at 327, the Court pointed out that 
the "beyond a reasonable doubt" standard is a higher standard 
of proof than the "clear and unmistakable evidence (obvious 
or manifest)" standard required to rebut the presumption of 
aggravation under 38 C.F.R. § 3.306(b) or the "clear and 
convincing evidence" standard set forth at 38 C.F.R. § 
3.343(c) required to show actual employability in reducing a 
rating of 100 percent.  The determination of whether the 
appellant knowingly submitted false or fraudulent evidence to 
VA is a question of fact.  See Macarubbo v. Gober, 10 Vet. 
App. 388 (1997).

A transcript of a deposition of the appellant in March 2001 
indicates that she stated that her relationship with the 
veteran's husband was terminated by his death in 1987.  She 
indicated their marriage to be one of "an ostensible 
character," and that an attorney had suggested to her that 
she falsely represent to VA that she and the appellant's 
brother were not ostensibly married.  She indicated she and 
the veteran's brother were never legally married.  

In subsequent correspondence, the appellant contends that she 
only testified that she lived with the veteran's brother 
until 1968, and ended the relationship based on the veteran's 
brother's behavior, legal advice from her attorney, and her 
desire to better provide for their children with VA monetary 
compensation benefits.

Additionally, the appellant has provided two joint lay 
affidavits, received in May 2002, in support of her 
contentions.  One affidavit, indicated to be from two of the 
appellant's neighbors from 1982 forward, indicates that the 
appellant lived with her son and that the only time they saw 
the veteran's brother was at weddings, when he was very ill, 
and when he was brought to the appellant's house from the 
hospital after he died.  The affiants indicated they had 
personal knowledge that the appellant and the veteran's 
brother had separated "because their illicit relationship 
[was] against the law covering widows of veterans."  The 
second joint affidavit, from two persons alleged to have 
known the appellant and the veteran's brother since their 
childhood days, indicates that the appellant and the 
veteran's brother terminated their "illicit" relationship 
in 1968.  

In the present state of the record, the Board cannot say the 
evidence establishes beyond a reasonable doubt that the 
appellant has knowingly made or caused to be made false or 
fraudulent statements concerning a claim for benefits.  See 
Trilles v. West, 13 Vet. App. 314, 318 (2000).  Hence, 
further development is necessary.

Also, on November 9, 2000, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107, became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) should:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  A review 
of actions of the Court of Appeals for Veterans Claims 
indicates that the question of whether an appellant has 
knowingly made or caused to be made false or fraudulent 
statements concerning a claim for benefits is a factual 
matter; therefore, this case would appear to be subject to 
VCAA notice and development provisions.   

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159.  The RO's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the appellant which evidence 
the VA will obtain and which evidence the 
appellant is expected to present.  The RO 
should provide the appellant written 
notification specific to her claim of the 
impact of the notification requirements 
on the claim.  The appellant should be 
advised to submit all evidence in her 
possession that pertains to her claim.
2.  The AOJ should arrange for an 
extensive field investigation to 
determine whether the appellant knowingly 
submitted false or fraudulent evidence to 
VA for the purpose of obtaining VA 
compensation benefits.  To the extent 
possible, the field investigation should 
include depositions of the appellant's 
neighbors and children, and of the 
persons who provided the two joint 
affidavits received in May 2002, to 
determine whether the appellant and the 
veteran's brother were living together 
ostensibly as husband and wife during the 
years from 1968 to 1987.  The field 
investigation should also include 
obtaining any relevant government or 
other documentation, to include from tax 
rolls, any record of prior alternative 
addresses of the veteran's brother from 
1968 to 1987, or any other evidence 
pertaining to whether the appellant and 
the veteran's brother cohabitated and 
were ostensible husband and wife during 
the years from 1968 to 1987.

3.  The matter on appeal should then be 
readjudicated.  The factual question of 
whether the appellant knowingly made or 
caused to be made false or fraudulent 
statements concerning a claim for 
benefits should be adjudicated under the 
"beyond-a-reasonable-doubt" standard of 
proof.  See Trilles v. West, 13 Vet. App. 
314, 318 (West 2000).  If the benefit 
sought remains denied, the RO should 
issue an appropriate Supplemental 
Statement of the Case, and give the 
appellant and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.  .
No action is required of the appellant until she is otherwise 
notified by the RO.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


